McGrath, O. J.
(dissenting). Eespondent was convicted of arson. The testimony tended to show that respondent was weak-minded, and that he had been harassed and annoyed in various ways about his farm by some one in the neighborhood, and suspected the Wallace boys, whose mother owned the barn which was destroyed, and others. The prosecution relied:
1. Upon statements made by the prisoner before the fire, as tending to show a motive for the act.
2. Upon certain other statements by respondent that he would get even with the parties suspected; that he would fix them; that, if he could not get redress at law, he would take matters into his own hands; and that, if he knew that one G. had taken his whiffletrees, he would fix him before *617morning, — that he would burn him out, if he had anything to burn.
3. Upon certain statements made after the fire which, it is claimed, were in the nature of admissions.
Í. Upon the testimony of a witness that he saw respondent in the vicinity of the barn about an hour before the fire broke , out.
A witness for the prosecution was relating certain state, ments of the first class, and volunteered the statement-that respondent “showed considerable feeling.” The court very properly struck out this statement. By the prosecuting attorney: “I think the manner of the defendant would speak very much more than his words.”
This same witness, in relating statements of the third class, volunteered the statement: “I saw about that time that he looked rather pale.” The court struck out this statement.
Question by prosecuting attorney: “ What was his appearance at that time, if anything out of the way?” (Excluded.)
By the prosecuting attorney: “ It seems to me anything striking in a man’s appearance, when he has practically confessed his guilt, is just as strong.”
Question by prosecuting attorney to same witness: “Now, after the admissions made to you by Mr. Pyckett, as you understood them — (Objected to.)
“By the Court: You may omit that word in describing the talk.
“ Q. If, at the time of the examination, you had come to the conclusion that Mr. Pyckett would be a good man to get rid of in that neighborhood, what produced that opinion in your mind? (Objected to as incompetent.)
“The Court: I think it may be sustained.
“Q. Whether yon had become satisfied of his guilt, that the man was guilty, and for that reason considered him a dangerous man in the community?”
Another witness had testified to statements of the second class.
Question by prosecuting attorney: “From your acquaintance with him [respondent], did you consider his threats *618that you have sworn to, or this reference to Mr. Gallup and the Wallaces, as a trivial matter?
“A. I did not. (Objected to and stricken out).
“Q. You may relate what that talk was in which threats were made, if there were any.”
It 'was the province of the jury to determine whether respondent had practically confessed his guilt, admitted the act with which charged, or had made threats, and not of the prosecuting attorney. Eespecting thé evidence of the first witness referred to, respondent denied that part of the conversation which the prosecuting attorney termed a confession of his guilt, and the rest of the same conversation, as given by the people's witness, might be regarded as inconsistent with an admission of guilt. The other questions were so clearly incompetent that it is unnecessary to- discuss them or their probable effect upon the jury. We have so frequently commented upon like conduct of prosecuting officers that it is unnecessary to repeat what has been heretofore said. 1
The defense called several witnesses as to the respondent's prior good character. Upon cross-examination, these witnesses were asked as to whether respondent had not been suspected of other crimes and misdemeanors. It is well settled that, when a witness is called to attack or defend character, he can only be asked on his examination in chief as to the general character of the person in question, and he will not be allowed to testify as to particular facts, either favorable or unfavorable to such person, but, upon cross-examination; he may then be asked, with a view to test the value of his testimony, as to particular facts. 1 Tayl. Ev. § 352; 3 Rice, Cr. Ev. § 375; Reg. v. Wood, 5 Jur. 225; State v. Merriman, 34 S. C. 16. Evidence, however, of general good character previous to the date of the transaction charged cannot be rebutted by evidence of bad character after the act, and the cross-exam*619illation must be confined to acts prior in time to the act charged. It was error to permit a cross-examination of these witnesses as to individual opinions formed and expressed subsequent to the date of the fife, and after certain things had become known which may have cast suspicion upon respondent, and error to allow testimony of other witnesses as- to such expressions made “the Sunday following the fire,” and “just after the examination,” for the purpose of impeachment.
The practice respecting the introduction of evidence of confessions, and the determination of the question as to its competency, is so fully set forth in People v. Barker, 60 Mich. 277, that it is only necessary to refer to that case.
I have deemed it unnecessary to consider in detail the assignments of error. It is sufficient to say that this record is saturated with opinion evidence. The prosecuting attorney not only expresses his own opinion, but propounds questions calculated to impress the jury with the conviction that opinions unfavorable to the prisoner exist; calls out upon the trial, from neighbors, expressions of fear respecting their own property, predicated upon the fact of.the fire, the arrest of respondent, and the'gossip of the neighborhood, aided, perhaps, by reports of suspicious circumstances; is permitted, upon cross-examination of witnesses called to' testify as to defendant's previous good character, to call out expressions' made after the fire, and based upon conditions then existing, and to introduce, as tending to impeach the witnesses as to good character, statements alleged to have been made after the act charged, and based upon the circumstances then existing.
The conviction should be set aside and a new trial granted.
Montgomery, J., did not sit.